       Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                       Entered 07/02/21 19:01:10                   Page 1 of 38


  Fill in this information to identify your case and this filing:
  Debtor 1               Judith                      Ellen Jones         Rotzoll
                         First Name                  Middle Name         Last Name

  Debtor 2
  (Spouse, if filing) First Name                     Middle Name         Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number            21-41253-mxm13                                                                                     Check if this is an
  (if known)
                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                              12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                       What is the property?                         Do not deduct secured claims or exemptions. Put the
109 Deer Crossing Way                                      Check all that apply.                         amount of any secured claims on Schedule D:
Street address, if available, or other description             Single-family home                        Creditors Who Have Claims Secured by Property.
                                                               Duplex or multi-unit building             Current value of the       Current value of the
                                                               Condominium or cooperative                entire property?           portion you own?
Azle                             TX       76020                Manufactured or mobile home                         $571,890.00                $121,397.50
City                             State    ZIP Code             Land
                                                               Investment property                       Describe the nature of your ownership
                                                               Timeshare                                 interest (such as fee simple, tenancy by the
Parker                                                                                                   entireties, or a life estate), if known.
                                                               Other
County
                                                                                                         Homestead
                                                           Who has an interest in the property?
109 Deer Crossing Way, Azle, TX
                                                           Check one.
76020
                                                               Debtor 1 only                                Check if this is community property
Debtor's one half community interest
                                                               Debtor 2 only                                (see instructions)
in the homestead. FMV of the entire
property is $571,890. There is a lien                          Debtor 1 and Debtor 2 only
against the property for $329,095 -                            At least one of the debtors and another
debtor is not liable on the note.
                                                           Other information you wish to add about this item, such as local
                                                           property identification number:  Lot: 27, Blk: F, Sub




Official Form 106A/B                                                   Schedule A/B: Property                                                       page 1
       Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                          Entered 07/02/21 19:01:10                          Page 2 of 38



Debtor 1         Judith Ellen Jones Rotzoll                                                            Case number (if known)         21-41253-mxm13

1.2.                                                     What is the property?                               Do not deduct secured claims or exemptions. Put the
6333 Camp Bowie Blvd #208                                Check all that apply.                               amount of any secured claims on Schedule D:
Street address, if available, or other description            Single-family home                             Creditors Who Have Claims Secured by Property.
                                                              Duplex or multi-unit building                  Current value of the             Current value of the
                                                              Condominium or cooperative                     entire property?                 portion you own?
Fort Worth                       TX       76116               Manufactured or mobile home                                         $0.00                      $0.00
City                             State    ZIP Code            Land
                                                              Investment property                            Describe the nature of your ownership
                                                              Timeshare                                      interest (such as fee simple, tenancy by the
Tarrant                                                                                                      entireties, or a life estate), if known.
                                                              Other leased retail space
County
                                                         Who has an interest in the property?
                                                                                                             Leasehold
6333 Camp Bowie Blvd #208, Fort                          Check one.
Worth, TX 76116
                                                              Debtor 1 only                                       Check if this is community property
Keeping Up With the Joneses
                                                              Debtor 2 only                                       (see instructions)
                                                              Debtor 1 and Debtor 2 only
                                                              At least one of the debtors and another

                                                         Other information you wish to add about this item, such as local
                                                         property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................            $121,397.50


  Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes

4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.     Add the dollar value of the portion you own for all of your entries from Part 2, including any
       entries for pages you have attached for Part 2. Write that number here.............................................................                   $0.00


  Part 3:          Describe Your Personal and Household Items
                                                                                                                                              Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.

6.     Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                                 $3,450.00


7.     Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                  music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               See continuation page(s).                                                                                                 $1,650.00


Official Form 106A/B                                                   Schedule A/B: Property                                                                 page 2
      Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                                                   Entered 07/02/21 19:01:10                                         Page 3 of 38



Debtor 1          Judith Ellen Jones Rotzoll                                                                                        Case number (if known)                   21-41253-mxm13

8.    Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
            No
            Yes. Describe............
                                See continuation page(s).                                                                                                                                                   $600.00


9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments
            No
            Yes. Describe............
                                Workout Equipment                                                                                                                                                           $100.00


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe............


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                See continuation page(s).                                                                                                                                               $2,600.00


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                See continuation page(s).                                                                                                                                               $5,994.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                 $14,394.00


  Part 4:           Describe Your Financial Assets
                                                                                                                                                                                       Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                       portion you own?
                                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
                                                                                                                                                                                                                   $300.00
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................




Official Form 106A/B                                                                      Schedule A/B: Property                                                                                                  page 3
    Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                              Entered 07/02/21 19:01:10                Page 4 of 38



Debtor 1         Judith Ellen Jones Rotzoll                                                           Case number (if known)   21-41253-mxm13

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

           No
           Yes..............................             Institution name:

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                     % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                         Schedule A/B: Property                                                page 4
    Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                     Entered 07/02/21 19:01:10                    Page 5 of 38



Debtor 1        Judith Ellen Jones Rotzoll                                                   Case number (if known)    21-41253-mxm13

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them

Money or property owed to you?                                                                                                   Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured
                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                             Federal:
           about them, including whether
           you already filed the returns                                                                              State:
           and the tax years.....................................
                                                                                                                      Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................     Company name:                          Beneficiary:                      Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
           No
           Yes. Describe each claim..............




Official Form 106A/B                                                Schedule A/B: Property                                                       page 5
      Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                                      Entered 07/02/21 19:01:10                                Page 6 of 38



Debtor 1         Judith Ellen Jones Rotzoll                                                                          Case number (if known)             21-41253-mxm13

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............


35. Any financial assets you did not already list

            No
            Yes. Give specific information Keeping Up With The Joneses, LLC                                                                                                     $0.00


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................       $300.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................
                              Chairs, Counter, Bookshelves, Supplies, Cabinet, Racks - all located in                                                                        $300.00
                                   business

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................
                              Sales Floor Fixtures, Fitting Room Furniture, mirrors, Shelves, Decor, Register,                                                               $750.00
                                   Ipad, Printer, Iphone

41. Inventory

            No
            Yes. Describe................


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
      Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                                      Entered 07/02/21 19:01:10                                Page 7 of 38



Debtor 1          Judith Ellen Jones Rotzoll                                                                         Case number (if known)             21-41253-mxm13

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

             www.keepingupfw.com                                                                                                                                                $0.00
             Customer list / clientele                                                                                                                                       $250.00
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................     $1,300.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
      Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                                              Entered 07/02/21 19:01:10                                     Page 8 of 38



Debtor 1           Judith Ellen Jones Rotzoll                                                                                 Case number (if known)                21-41253-mxm13


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                          $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................   $121,397.50

56. Part 2: Total vehicles, line 5                                                                                           $0.00

57. Part 3: Total personal and household items, line 15                                                             $14,394.00

58. Part 4: Total financial assets, line 36                                                                              $300.00

59. Part 5: Total business-related property, line 45                                                                  $1,300.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $15,994.00              property total                 +           $15,994.00


63. Total of all property on Schedule A/B.                                                                                                                                                  $137,391.50
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                   page 8
     Case 21-41253-mxm13 Doc 17 Filed 07/02/21                    Entered 07/02/21 19:01:10              Page 9 of 38



Debtor 1     Judith Ellen Jones Rotzoll                                      Case number (if known)   21-41253-mxm13


6.   Household goods and furnishings (details):

     Living Room Furnishings                                                                                           $300.00

     Kitchen Furnishings                                                                                               $300.00

     Dining Room Furnishings                                                                                           $300.00

     Washer/Dryer, Vacume Cleaner, Carpet Cleaner                                                                      $400.00

     Den/Family Room Furnishings                                                                                       $300.00

     Bedroom #1 Furnishings                                                                                            $300.00

     Bedroom #2 Furnishings                                                                                            $300.00

     Bedroom #3 Furnishings                                                                                            $200.00

     Home Office Furnishings                                                                                           $300.00

     Piano                                                                                                             $250.00

     Gardening Tools                                                                                                   $500.00

7.   Electronics (details):

     Televisions (4), Iphone 12, Iphone 6, Misc. electronics                                                           $950.00

     Macbook Air (3yrs old), Macbook Pro (8 yrs old), Macbook Air (7yrs old)                                           $700.00

8.   Collectibles of value (details):

     Silver Serving Set                                                                                                $200.00

     Silver Tray w/ Handles, Silver Serving Set                                                                        $200.00

     Artwork                                                                                                           $200.00

11. Clothes (details):

     Clothing/Shoes                                                                                                    $500.00

     Fur Coat                                                                                                          $800.00

     Clothing, Shoes and accessories                                                                                   $500.00

     Fur Coat                                                                                                          $800.00

12. Jewelry (details):

     Wedding Rings                                                                                                $3,000.00

     3 David Yurman bracelet's, Star Sapphire ring, David Yurman ring, Diamond earrings,                          $1,547.00
     Fashion/Costume jewelry
     David Yurman- (3) bracelets, Ring                                                                            $1,447.00
     Star Sapphire Ring
     Diamond Earrings




Official Form 106A/B                                Schedule A/B: Property                                                page 9
     Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                Entered 07/02/21 19:01:10                    Page 10 of 38


 Fill in this information to identify your case:
 Debtor 1            Judith               Ellen Jones            Rotzoll
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number         21-41253-mxm13                                                                                  amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $121,397.50                 $121,397.50         Const. art. 16 §§ 50, 51, Texas
109 Deer Crossing Way, Azle, TX 76020                                             100% of fair market     Prop. Code §§ 41.001-.002
Debtor's one half community interest in                                           value, up to any
the homestead. FMV of the entire property                                         applicable statutory
is $571,890. There is a lien against the                                          limit
property for $329,095 - debtor is not liable
on the note.
Parcel: Lot: 27, Blk: F, Sub
Line from Schedule A/B:   1.1




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
   Case 21-41253-mxm13 Doc 17 Filed 07/02/21                             Entered 07/02/21 19:01:10                Page 11 of 38



Debtor 1      Judith Ellen Jones Rotzoll                                             Case number (if known)   21-41253-mxm13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Living Room Furnishings                                                      100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Kitchen Furnishings                                                          100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Dining Room Furnishings                                                      100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $400.00                  $400.00           Tex. Prop. Code §§ 42.001(a),
Washer/Dryer, Vacume Cleaner, Carpet                                         100% of fair market    42.002(a)(1)
Cleaner                                                                      value, up to any
Line from Schedule A/B: 6                                                    applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Den/Family Room Furnishings                                                  100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Bedroom #1 Furnishings                                                       100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Bedroom #2 Furnishings                                                       100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Tex. Prop. Code §§ 42.001(a),
Bedroom #3 Furnishings                                                       100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Home Office Furnishings                                                      100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
   Case 21-41253-mxm13 Doc 17 Filed 07/02/21                             Entered 07/02/21 19:01:10                Page 12 of 38



Debtor 1      Judith Ellen Jones Rotzoll                                             Case number (if known)   21-41253-mxm13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $250.00                  $250.00           Tex. Prop. Code §§ 42.001(a),
Piano                                                                        100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
Gardening Tools                                                              100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $950.00                  $950.00           Tex. Prop. Code §§ 42.001(a),
Televisions (4), Iphone 12, Iphone 6, Misc.                                  100% of fair market    42.002(a)(1)
electronics                                                                  value, up to any
Line from Schedule A/B:  7                                                   applicable statutory
                                                                             limit

Brief description:                                       $700.00                  $700.00           Tex. Prop. Code §§ 42.001(a),
Macbook Air (3yrs old), Macbook Pro (8                                       100% of fair market    42.002(a)(1)
yrs old), Macbook Air (7yrs old)                                             value, up to any
Line from Schedule A/B:  7                                                   applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Tex. Prop. Code §§ 42.001(a),
Silver Serving Set                                                           100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Tex. Prop. Code §§ 42.001(a),
Silver Tray w/ Handles, Silver Serving Set                                   100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Tex. Prop. Code §§ 42.001(a),
Artwork                                                                      100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code §§ 42.001(a),
Workout Equipment                                                            100% of fair market    42.002(a)(8)
                                                                             value, up to any
Line from Schedule A/B:     9
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
Clothing/Shoes                                                               100% of fair market    42.002(a)(5)
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
   Case 21-41253-mxm13 Doc 17 Filed 07/02/21                             Entered 07/02/21 19:01:10                Page 13 of 38



Debtor 1      Judith Ellen Jones Rotzoll                                             Case number (if known)   21-41253-mxm13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $800.00                  $800.00           Tex. Prop. Code §§ 42.001(a),
Fur Coat                                                                     100% of fair market    42.002(a)(5)
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
Clothing, Shoes and accessories                                              100% of fair market    42.002(a)(5)
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $800.00                  $800.00           Tex. Prop. Code §§ 42.001(a),
Fur Coat                                                                     100% of fair market    42.002(a)(5)
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $3,000.00                $3,000.00          Tex. Prop. Code §§ 42.001(a),
Wedding Rings                                                                100% of fair market    42.002(a)(6)
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,547.00                $1,547.00          Tex. Prop. Code §§ 42.001(a),
3 David Yurman bracelet's, Star Sapphire                                     100% of fair market    42.002(a)(6)
ring, David Yurman ring, Diamond earrings,                                   value, up to any
Fashion/Costume jewelry                                                      applicable statutory
Line from Schedule A/B: 12                                                   limit

Brief description:                                      $1,447.00                $1,447.00          Tex. Prop. Code §§ 42.001(a),
David Yurman- (3) bracelets, Ring                                            100% of fair market    42.002(a)(6)
Star Sapphire Ring                                                           value, up to any
Diamond Earrings                                                             applicable statutory
Line from Schedule A/B: 12                                                   limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Chairs, Counter, Bookshelves, Supplies,                                      100% of fair market    42.002(a)(4)
Cabinet, Racks - all located in business                                     value, up to any
Line from Schedule A/B:  39                                                  applicable statutory
                                                                             limit

Brief description:                                       $750.00                  $750.00           Tex. Prop. Code §§ 42.001(a),
Sales Floor Fixtures, Fitting Room                                           100% of fair market    42.002(a)(4)
Furniture, mirrors, Shelves, Decor,                                          value, up to any
Register, Ipad, Printer, Iphone                                              applicable statutory
Line from Schedule A/B:   40                                                 limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
       Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                   Entered 07/02/21 19:01:10                 Page 14 of 38


  Fill in this information to identify your case:
  Debtor 1             Judith                Ellen Jones            Rotzoll
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number          21-41253-mxm13                                                                                  Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:

Creditor's name

Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                     Contingent
                                                     Unliquidated
City                     State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates
   to a community debt
Date debt was incurred                           Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                     $0.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                                    $0.00

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                         page 1
       Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                 Entered 07/02/21 19:01:10                    Page 15 of 38


  Fill in this information to identify your case:
  Debtor 1             Judith                Ellen Jones            Rotzoll
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number          21-41253-mxm13                                                                                   Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                $8,614.93           $8,614.93                $0.00
Comptroller of Public Accounts
Priority Creditor's Name                                   Last 4 digits of account number        3     0    4      5
c/o Office of the Attorney General                         When was the debt incurred?
Number       Street
Bankruptcy - Collections MC-008                            As of the date you file, the claim is: Check all that apply.
PO Box 12548                                                   Contingent
                                                               Unliquidated
Austin                          TX      78711                  Disputed
City                            State   ZIP Code
Who incurred the debt?        Check one.                   Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
       Case 21-41253-mxm13 Doc 17 Filed 07/02/21                           Entered 07/02/21 19:01:10                   Page 16 of 38



Debtor 1       Judith Ellen Jones Rotzoll                                               Case number (if known)       21-41253-mxm13

  Part 1:        Your PRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the                     Total claim        Priority         Nonpriority
previous page.                                                                                                   amount           amount


   2.2                                                                                            $3,116.00           $3,116.00          $0.00
Law Office of Alice Bower
Priority Creditor's Name                              Last 4 digits of account number
6421 Camp Bowie Blvd. Suite 300                       When was the debt incurred?        05/24/2021
Number       Street
                                                      As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Fort Worth                 TX      76116                  Disputed
City                       State   ZIP Code
Who incurred the debt?        Check one.              Type of PRIORITY unsecured claim:
     Debtor 1 only                                       Domestic support obligations
     Debtor 2 only                                       Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                          Claims for death or personal injury while you were
     At least one of the debtors and another             intoxicated
     Check if this claim is for a community debt         Other. Specify
Is the claim subject to offset?                           Attorney fees for this case
     No
     Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 2
       Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                  Entered 07/02/21 19:01:10                      Page 17 of 38



Debtor 1       Judith Ellen Jones Rotzoll                                                       Case number (if known)      21-41253-mxm13

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $3,172.00
Amex                                                        Last 4 digits of account number         3 6        6     3
Nonpriority Creditor's Name
                                                            When was the debt incurred?           03/2016
P.o. Box 981537
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
El Paso                         TX      79998
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                        $28,579.21
Camp Bowie Dunhill LLC                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
3100 Monticello Ave Ste 3006
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX      25205
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Business Debt
Is the claim subject to offset?
     No
     Yes
expired lease




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 3
       Case 21-41253-mxm13 Doc 17 Filed 07/02/21                              Entered 07/02/21 19:01:10                   Page 18 of 38



Debtor 1       Judith Ellen Jones Rotzoll                                                  Case number (if known)       21-41253-mxm13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.3                                                                                                                                $2,484.00
Comenitybank/wayfair                                     Last 4 digits of account number      1 3        5    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2019
Po Box 182789
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Columbus                      OH      43218
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                   $402.00
Credit One Bank Na                                       Last 4 digits of account number      5 6        2    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2019
Po Box 98872
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Las Vegas                     NV      89193
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 4
       Case 21-41253-mxm13 Doc 17 Filed 07/02/21                              Entered 07/02/21 19:01:10                   Page 19 of 38



Debtor 1       Judith Ellen Jones Rotzoll                                                  Case number (if known)       21-41253-mxm13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.5                                                                                                                                   $100.00
Educational Employees Credit Union                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1617 West 7th Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Fort Worth                    TX      76101-1777
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Mercandise
Is the claim subject to offset?
     No
     Yes
Fee charged for Comptroller freeze, $100.00


   4.6                                                                                                                                     $4.00
Gbs/first Electronic B                                   Last 4 digits of account number      0 3        2    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2019
Po Box 4499
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Beaverton                     OR      97076
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes
Paid




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 5
       Case 21-41253-mxm13 Doc 17 Filed 07/02/21                              Entered 07/02/21 19:01:10                   Page 20 of 38



Debtor 1       Judith Ellen Jones Rotzoll                                                  Case number (if known)       21-41253-mxm13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.7                                                                                                                                $7,978.91
PayPal Inc                                               Last 4 digits of account number      8 2 3           2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/26/2020
Po Box 45950
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Omaha                         NE      68145-4178
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Business Debt
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                              $11,563.00
People Fund                                              Last 4 digits of account number      2 6        8    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2017
2801 Swiss Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75204
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Small Business Loan
Is the claim subject to offset?
     No
     Yes

   4.9                                                                                                                                $3,826.00
People Fund                                              Last 4 digits of account number      2 4        1    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2016
2801 Swiss Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75204
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Small Business Loan
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 6
       Case 21-41253-mxm13 Doc 17 Filed 07/02/21                              Entered 07/02/21 19:01:10                   Page 21 of 38



Debtor 1       Judith Ellen Jones Rotzoll                                                  Case number (if known)       21-41253-mxm13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.10                                                                                                                              $30,441.11
Tyler Boe LLC                                            Last 4 digits of account number       N    1    1    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
230 W 38th St 10th Floor
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
New York                      NY      10018
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?      Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Merchandise
Is the claim subject to offset?
     No
     Yes
212-719-9400
Judgment summery awarded,
actual damages $23,868.72
costs & attorneys fees $5,700.00
post judgment interest 5% compound annually, at daily rate of $4.05 from April 14, 2021




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 7
       Case 21-41253-mxm13 Doc 17 Filed 07/02/21                              Entered 07/02/21 19:01:10                  Page 22 of 38



Debtor 1       Judith Ellen Jones Rotzoll                                                 Case number (if known)     21-41253-mxm13

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Jon Siegel Constable                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Tarrant County, Precinct 6                                  Line   4.10 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
6551 Granbury Road                                                                              Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       6    6    2    1
Fort Worth                      TX      76133
City                            State   ZIP Code


Keeping Up with the Joneses LLC                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
6333 Camp Bowie Blvd Suite 208                              Line    4.8 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Fort Worth                      TX      76116
City                            State   ZIP Code


Kelly Hart & Hallman LLP                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
attn Leslie Ritchie Robnett                                 Line   4.10 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
201 Main Street, Suite 2500                                                                     Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Fort Worth                      TX      76102
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 8
     Case 21-41253-mxm13 Doc 17 Filed 07/02/21                              Entered 07/02/21 19:01:10                     Page 23 of 38



Debtor 1       Judith Ellen Jones Rotzoll                                               Case number (if known)        21-41253-mxm13

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.              $8,614.93

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +          $3,116.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.             $11,730.93




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.                     $0.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $88,550.23


                   6j.   Total.   Add lines 6f through 6i.                                            6j.             $88,550.23




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                       page 9
     Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                  Entered 07/02/21 19:01:10                   Page 24 of 38


 Fill in this information to identify your case:
 Debtor 1             Judith                Ellen Jones            Rotzoll
                      First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number          21-41253-mxm13                                                                                  Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      Camp Bowie Dunhill LLC                                                       month to month retail space
          Name                                                                         Contract to be ASSUMED
          3100 Monticello Suite 300
          Number    Street                                                             Contract is in DEFAULT


          Dallas                                       TX        75205
          City                                         State     ZIP Code




Official Form 106G                            Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
     Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                         Entered 07/02/21 19:01:10                  Page 25 of 38


 Fill in this information to identify your case:
 Debtor 1              Judith                 Ellen Jones                 Rotzoll
                       First Name             Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name                 Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number           21-41253-mxm13                                                                                       Check if this is an
 (if known)
                                                                                                                            amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                         12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.    Do you have any codebtors?          (If you are filing a joint case, do not list either spouse as a codebtor.)
          No
          Yes

2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
      include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
               No
               Yes
                In which community state or territory did you live?                   Texas     Fill in the name and current address of that person.

                Jeffrey A Rotzoll
                Name of your spouse, former spouse, or legal equivalent
                109 Deer Crossing Way
                Number          Street


                Azle                                            TX              76020
                City                                            State           ZIP Code

3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
      person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
      creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
      Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                 Check all schedules that apply:

3.1      Alice D Jones
         Name                                                                                          Schedule D, line
         4041 Shadow Drive                                                                             Schedule E/F, line        4.9
         Number        Street
                                                                                                       Schedule G, line

         Fort Worth                                     TX                76116                  People Fund
         City                                           State             ZIP Code




Official Form 106H                                               Schedule H: Your Codebtors                                                            page 1
   Case 21-41253-mxm13 Doc 17 Filed 07/02/21                      Entered 07/02/21 19:01:10                 Page 26 of 38



Debtor 1      Judith Ellen Jones Rotzoll                                    Case number (if known)       21-41253-mxm13

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                                  Column 2: The creditor to whom you owe the debt

                                                                                Check all schedules that apply:

3.2    Jeffrey Alan Rotzoll
       Name                                                                         Schedule D, line
       109 Deer Crossing Way                                                        Schedule E/F, line
       Number        Street
                                                                                                            4.9
                                                                                    Schedule G, line

       Azle                                TX          76020                    People Fund
       City                                State       ZIP Code


3.3    Jeffrey Alan Rotzoll
       Name                                                                         Schedule D, line
       109 Deer Crossing Way                                                        Schedule E/F, line      4.8
       Number        Street
                                                                                    Schedule G, line

       Azle                                TX          76020                    People Fund
       City                                State       ZIP Code


3.4    Keeping Up with the Joneses LLC
       Name                                                                         Schedule D, line
       6333 Camp Bowie Blvd Suite 208                                               Schedule E/F, line
       Number        Street
                                                                                                            4.8
                                                                                    Schedule G, line

       Fort Worth                          TX          76116                    People Fund
       City                                State       ZIP Code


3.5    Keeping Up with the Joneses LLC
       Name                                                                         Schedule D, line
       6333 Camp Bowie Blvd Suite 208                                               Schedule E/F, line
       Number        Street
                                                                                                            4.9
                                                                                    Schedule G, line

       Fort Worth                          TX          76116                    People Fund
       City                                State       ZIP Code


3.6    Keeping Up with the Joneses LLC
       Name                                                                         Schedule D, line
       6333 Camp Bowie Blvd Suite 208                                               Schedule E/F, line
       Number        Street
                                                                                                           4.10
                                                                                    Schedule G, line

       Fort Worth                          TX          76116                    Tyler Boe LLC
       City                                State       ZIP Code


3.7    Keeping up with the Joneses LLC
       Name                                                                         Schedule D, line
       6333 Camp Bowie Blvd Suite 208                                               Schedule E/F, line      4.5
       Number        Street
                                                                                    Schedule G, line

       Fort Worth                          TX          76116                    Educational Employees Credit Union
       City                                State       ZIP Code




Official Form 106H                                 Schedule H: Your Codebtors                                              page 2
   Case 21-41253-mxm13 Doc 17 Filed 07/02/21                      Entered 07/02/21 19:01:10                 Page 27 of 38



Debtor 1      Judith Ellen Jones Rotzoll                                    Case number (if known)       21-41253-mxm13

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                                  Column 2: The creditor to whom you owe the debt

                                                                                Check all schedules that apply:

3.8    Keeping Up with the Joneses LLC
       Name                                                                         Schedule D, line
       6333 Camp Bowie Blvd Suite 208                                               Schedule E/F, line
       Number        Street
                                                                                                            4.1
                                                                                    Schedule G, line

       Fort Worth                          TX          76116                    Amex
       City                                State       ZIP Code


3.9    Randy Jones (deceased)
       Name                                                                         Schedule D, line
       4041 Shadow Drive                                                            Schedule E/F, line      4.9
       Number        Street
                                                                                    Schedule G, line

       Fort Worth                          TX          76116                    People Fund
       City                                State       ZIP Code


3.10   Rotzoll, Jeffrey A
       Name                                                                         Schedule D, line
       109 Deer Crossing Way                                                        Schedule E/F, line
       Number        Street
                                                                                                            4.8
                                                                                    Schedule G, line

       Azle                                TX          76020                    People Fund
       City                                State       ZIP Code


3.11   Rotzoll, Jeffrey A
       Name                                                                         Schedule D, line
       109 Deer Crossing Way                                                        Schedule E/F, line
       Number        Street
                                                                                                            4.9
                                                                                    Schedule G, line

       Azle                                TX          76020                    People Fund
       City                                State       ZIP Code




Official Form 106H                                 Schedule H: Your Codebtors                                              page 3
     Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                 Entered 07/02/21 19:01:10                          Page 28 of 38


 Fill in this information to identify your case:
     Debtor 1              Judith               Ellen Jones            Rotzoll
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2                                                                                                   An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   NORTHERN DISTRICT OF TEXAS
                                                                                                                chapter 13 income as of the following date:
     Case number           21-41253-mxm13
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation             Retail Sales                                       Sales Manager
      Include part-time, seasonal,
      or self-employed work.            Employer's name        Keeping Up With the Joneses, LLC Forum Energy Technologies

      Occupation may include            Employer's address     6333 Camp Bowie Blvd #208                          10344 San Houston Park Drive,
      student or homemaker, if it                              Number Street                                      Number Street
      applies.
                                                                                                                  Suite 300




                                                               Fort Worth                   TX      76116         Houston                TX      77064
                                                               City                         State   Zip Code      City                   State   Zip Code

                                        How long employed there?        6 years                                           4 years 2 months

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                     $0.00             $10,892.50
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +              $0.00                   $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.                  $0.00             $10,892.50




Official Form 106I                                            Schedule I: Your Income                                                                page 1
     Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                                            Entered 07/02/21 19:01:10                            Page 29 of 38



Debtor 1        Judith Ellen Jones Rotzoll                                                                                            Case number (if known)    21-41253-mxm13
                                                                                                                        For Debtor 1              For Debtor 2 or
                                                                                                                                                  non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.                       $0.00      $10,892.50
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                          5a.                  $0.00            $1,842.12
     5b. Mandatory contributions for retirement plans                                                           5b.                  $0.00                $0.00
     5c. Voluntary contributions for retirement plans                                                           5c.                  $0.00             $401.70
     5d. Required repayments of retirement fund loans                                                           5d.                  $0.00             $383.85
     5e. Insurance                                                                                              5e.                  $0.00             $468.19
     5f. Domestic support obligations                                                                           5f.                  $0.00                $0.00
     5g. Union dues                                                                                             5g.                  $0.00                $0.00
     5h. Other deductions.
          Specify: FSA                                                                                          5h. +                $0.00              $216.67
6.   Add the payroll deductions.                   Add lines 5a + 5b + 5c + 5d + 5e + 5f +                      6.                   $0.00            $3,312.53
     5g + 5h.
7.   Calculate total monthly take-home pay.                           Subtract line 6 from line 4.              7.                   $0.00            $7,579.97
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                                   8a.           $2,114.89                    $0.00
          business, profession, or farm
            Attach a statement for each property and business showing
            gross receipts, ordinary and necessary business expenses, and
            the total monthly net income.
     8b. Interest and dividends                                                                                 8b.                  $0.00                 $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                            8c.                  $0.00                 $0.00
         dependent regularly receive
            Include alimony, spousal support, child support, maintenance,
            divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                              8d.                  $0.00                 $0.00
     8e. Social Security                                                                                        8e.                  $0.00                 $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                               8f.                  $0.00                 $0.00
     8g. Pension or retirement income                                                                           8g.                  $0.00                 $0.00
     8h. Other monthly income.
         Specify: See continuation sheet                                                                        8h. +            $696.00                   $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                     9.            $2,810.89                    $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $2,810.89 +         $7,579.97 =                                                      $10,390.86
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                                  11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                                  12.          $10,390.86
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                        Combined
                                                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
            Yes. Explain:




Official Form 106I                                                                  Schedule I: Your Income                                                                        page 2
   Case 21-41253-mxm13 Doc 17 Filed 07/02/21           Entered 07/02/21 19:01:10                    Page 30 of 38



Debtor 1     Judith Ellen Jones Rotzoll                                    Case number (if known)    21-41253-mxm13


                                                                  For Debtor 1       For Debtor 2 or
                                                                                     non-filing spouse
8h. Other Monthly Income (details)
     DAUGHTER REIMBURSES CAR                                            $318.00
     SON PAYS CAR                                                       $378.00

                                                        Totals:         $696.00               $0.00




Official Form 106I                        Schedule I: Your Income                                                page 3
   Case 21-41253-mxm13 Doc 17 Filed 07/02/21               Entered 07/02/21 19:01:10                 Page 31 of 38



Debtor 1     Judith Ellen Jones Rotzoll                                     Case number (if known)    21-41253-mxm13

8a. Attached Statement (Debtor 1)

                                          Keeping Up With the Joneses

Gross Monthly Income:                                                                                         $18,356.69

Expense                                         Category                                   Amount

Inventory                                       Cost of Goods Sold                      $9,904.08
Delivery/Freight Expenses                       Postage & Delivery                       $103.89
Credit Car Payments                             Operating Costs                          $640.00
Fees (website/cc processing)                    Website Maintenance/Hosti                $566.71
Office Supplies                                 Office Supplies                            $76.03
Rent/Lease                                      Rent                                    $2,000.00
Utilities / Telephone                           Utilities                                  $98.96
Other Expenses                                  Miscellaneous                           $1,500.00
Sales Tax                                       Taxes                                   $1,352.13
Total Monthly Expenses                                                                                        $16,241.80

Net Monthly Income:                                                                                            $2,114.89




Official Form 106I                            Schedule I: Your Income                                             page 4
     Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                   Entered 07/02/21 19:01:10                     Page 32 of 38


 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Judith                 Ellen Jones            Rotzoll                             An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    NORTHERN DISTRICT OF TEXAS                                     MM / DD / YYYY
     Case number           21-41253-mxm13
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                   Spouse                             53
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.                                                                       Daughter                           22
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                   Son                                20
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.

      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
     Case 21-41253-mxm13 Doc 17 Filed 07/02/21                             Entered 07/02/21 19:01:10            Page 33 of 38



Debtor 1      Judith Ellen Jones Rotzoll                                               Case number (if known)    21-41253-mxm13
                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.

     6b. Water, sewer, garbage collection                                                           6b.

     6c. Telephone, cell phone, Internet, satellite, and                                            6c.
         cable services
     6d. Other. Specify:                                                                            6d.

7.   Food and housekeeping supplies                                                                 7.

8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.

10. Personal care products and services                                                             10.

11. Medical and dental expenses                                                                     11.

12. Transportation. Include gas, maintenance, bus or train                                          12.
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.

     15c.   Vehicle insurance                                                                       15c.

     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1                                                              17a.

     17b.   Car payments for Vehicle 2                                                              17b.

     17c.   Other. Specify:                                                                         17c.

     17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.




 Official Form 106J                                        Schedule J: Your Expenses                                         page 2
   Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                Entered 07/02/21 19:01:10                   Page 34 of 38



Debtor 1      Judith Ellen Jones Rotzoll                                                       Case number (if known)    21-41253-mxm13
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify: See continuation sheet                                                                   21.    +            $9,018.00
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.                $9,018.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.                $9,018.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.               $10,390.86
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –            $9,018.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                $1,372.86

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                                page 3
   Case 21-41253-mxm13 Doc 17 Filed 07/02/21            Entered 07/02/21 19:01:10               Page 35 of 38



Debtor 1    Judith Ellen Jones Rotzoll                                 Case number (if known)    21-41253-mxm13


21. Other. Specify:
    Nebraska Furnmart                                                                                      $40.00
    Bank of America- Tucker's                                                                             $315.00
    NTB                                                                                                    $50.00
    Best Buy                                                                                               $45.00
    Sears MC                                                                                               $45.00
    Home Depot                                                                                            $100.00
    Citizen One                                                                                           $275.00
    Lowe's                                                                                                 $70.00
    Bank of America                                                                                       $425.00
    Firestone                                                                                              $60.00
    Discount Tire                                                                                          $55.00
    Synchrony/JCP                                                                                         $207.00
    NON FILING SPOUSE EECU Mercedes E350                                                                  $360.00
    NON FILING SPOUSE VOLVO FINANCIAL                                                                     $318.00
    NON FILING SPOUSE EECU FORD EXPEDITION                                                                $515.00
    NON FILING SPOUSE EECU JEEP                                                                           $378.00
    NON FILING SPOUSE SHELLPOINT                                                                         $3,208.00
    NON FILING SPOUSE PAYS ALL UTILITIES                                                                  $695.00
    NON FILING SPOUSE CELL PHONES, DATA, ISP,                                                             $580.00
    NON FILING SPOUSE PAYS VEHICLE INSURANCE                                                              $680.00
    NON FILING SPOUSE PAYS GASOLINE AND MAINTENANCE                                                       $500.00
    NON FILING SPOUSE PAYS OUT OF POCKET MEDICAL                                                           $97.00

                                                                             Total:                      $9,018.00




 Official Form 106J                        Schedule J: Your Expenses                                         page 4
     Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                                        Entered 07/02/21 19:01:10                                   Page 36 of 38


 Fill in this information to identify your case:
 Debtor 1                Judith                        Ellen Jones                   Rotzoll
                         First Name                    Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number             21-41253-mxm13                                                                                                                   Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                            $121,397.50
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                         $15,994.00
     1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................................................................


                                                                                                                                                                            $137,391.50
     1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................                                            $0.00

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                        $11,730.93
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +                 $88,550.23
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $100,281.16




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                       $10,390.86
     Copy your combined monthly income from line 12 of Schedule I..............................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                 $9,018.00




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
     Case 21-41253-mxm13 Doc 17 Filed 07/02/21                                Entered 07/02/21 19:01:10                  Page 37 of 38



Debtor 1      Judith Ellen Jones Rotzoll                                                   Case number (if known)     21-41253-mxm13


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

     9d. Student loans. (Copy line 6f.)

     9e. Obligations arising out of a separation agreement or divorce that you did not report as
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +

     9g. Total.    Add lines 9a through 9f.




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
   Case 21-41253-mxm13 Doc 17 Filed 07/02/21                               Entered 07/02/21 19:01:10               Page 38 of 38


 Fill in this information to identify your case:
 Debtor 1           Judith               Ellen Jones          Rotzoll
                    First Name           Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name          Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number        21-41253-mxm13                                                                           Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.




    X /s/ Judith Ellen Jones Rotzoll                         X
        Judith Ellen Jones Rotzoll, Debtor 1                     Signature of Debtor 2

        Date 07/02/2021                                          Date
             MM / DD / YYYY                                             MM / DD / YYYY




Official Form 106Dec                           Declaration About an Individual Debtor's Schedules                                      page 1
